Hill, J.
(dissenting)—We are not here concerned with the volume of business transacted by the two companies involved, or the value of the services rendered by the defendant Franklin Barksdale. The fact is that a disgruntled officer and minority stockholder took advantage of the confidence placed in him by the actual owners of three-fourths of the stock of the companies and voted himself two $12,000 bonuses without their knowledge or approval. This is not just a little corporate chicanery. To permit Barksdale to retain these bonuses is legalized larceny. I dissent.
March 29,1965. Petition for rehearing denied.